                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

JAMES WHITTINGTON,                            )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 319-082
                                              )
WARDEN ANTOINE CALDWELL,                      )
                                              )
              Defendant.                      )



            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff, incarcerated at Johnson State Prison in Wrightsville, Georgia, commenced

the above-captioned civil rights case pro se and requested permission to proceed in forma

pauperis (“IFP”). On November 13, 2019, the Court directed Plaintiff to return his Prisoner

Trust Fund Account Statement and Consent to Collection of Fees forms within thirty days

and advised Plaintiff all prisoners, even those proceeding IFP, must pay the filing fee of

$350.00 in full. 28 U.S.C. § 1915(b)(1). Plaintiff was cautioned failure to respond would be

an election to have this case voluntarily dismissed without prejudice. (See doc. no. 6.) The

time to respond has passed, and Plaintiff has not submitted the documents required by the

Court’s November 13th Order. Although Plaintiff returned the Prisoner Trust Fund Account

Statement, (doc. no. 7), he did not return the Consent to Collection of Fees form. Nor has he

provided the Court with any explanation why he has not complied with the Court’s Order

that he return both forms.
       Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to collection of the entire $350.00 filing fee in installments. Wilson

v. Sargent, 313 F.3d 1315, 1319, 1321 (11th Cir. 2002) (citing 28 U.S.C. § 1915). Plaintiff

has been warned that failing to return the necessary IFP papers would be an election to have

his case voluntarily dismissed.    As Plaintiff has neither fulfilled the requirements for

proceeding IFP, nor paid the full filing fee, the Court REPORTS and RECOMMENDS this

case be DISMISSED without prejudice and this civil action be CLOSED.

       SO REPORTED and RECOMMENDED this 20th day of December, 2019, at

Augusta, Georgia.




                                             2
